DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention in the reply filed on February 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both circuit board (fig 3) and aperture (fig 4A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “135” is used to identify a circuit board in paragraph [0033] and a round aperture in paragraph [0035].  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “low friction bushings.” The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “low friction bushings” is not clearly understood as it is unclear what defines the range or limits to what is considered “low.” 
Claim 8 depends from claim 8. It is unclear what is required of the claim. For purposes of examination it is best assumed that claim 8 should depend from claim 7 in order to provide proper antecedent basis for claim terminology.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao et al. (US 10,526,837), hereinafter referred to as Jao.
Regarding claim 1, Jao discloses a motorized and automated shutter (Fig 3), comprising: 
a plurality of interconnected movable louvers (13) mounted in a frame (11) (Fig 3); 
a drive motor assembly (control system with power motor 22, 32, 42, 52, 62, 72, 82, 92 or 102) comprising a drive motor (42) and a slip clutch assembly (Jao: col 2, lines 19-26), 
wherein the drive motor assembly is coupled to at least one of the plurality of movable louvers (13) to provide motorized movement of the louvers, and 
wherein the slip clutch assembly permits manual movement of the louvers without imparting force to the drive motor (Jao: col 2, lines 6-18).  
Regarding claim 3, Jao discloses wherein the slip clutch assembly comprises: a first clutch plate comprising a first frictional surface; a second clutch plate comprising a second frictional surface, wherein the second frictional surface is positioned in contact with the first frictional surface such that rotation of the first clutch plate with respect to the second clutch plate requires a force greater than the frictional coefficient between the two clutch plates (Fig 29 shows first and second surfaces 53133 and 53213 and the surfaces slip when force is greater than the coefficient of friction).  
Regarding claim 6, Jao discloses a gearing assembly coupled between the drive motor (22) and the slip clutch assembly (Fig 5 or Fig 11 or Fig 21 or Fig 27 or Fig 36 or Fig 43 or Fig 48 or Fig 51 or Fig 55), the gearing assembly comprising reduction gears such that rotation of 
Regarding 7, Jao discloses a position sensor (position detection device 26 or 35 or 45 or 55 or 65 or 76 or 86 or 96 or 107) coupled to the drive motor assembly, wherein the position sensor provides an output signal indicative of a position of one of the louvers (the position detection device detects current tilt angle and Jao discloses in col 9, lies 45-51: “When the slats 13 are going to be rotated in an electric mode again, the position detection device 26 could obtain the correct position signal representing the current tilt angle of the slats 13. Whereby, the control system 20 could determine the current position of the slats 13, and therefore could drive the first actuator 22 to turn the slats 13 to a required angle”).
Regarding claim 8, Jao discloses communication and control circuitry to transmit the output signal indicating a position of one of the louvers (signals are sent, received and inherently processed via communication and control circuitry).  
Regarding claim 9, Jao disclose an internal battery (20 includes a battery pack 21) for providing power to the drive motor and internal circuitry of the shutter (motor, battery, control system inherently have internal circuitry for control of the electrical system). 
Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyerink et al. (US 10,221,615), hereinafter referred to as Meyerink.
Regarding claim 1, Meyerink discloses a motorized and automated shutter (Fig 1), comprising: 
a plurality of interconnected movable louvers (114) mounted in a frame (Fig 1); 
a drive motor assembly (154) comprising a drive motor (156) and a slip clutch assembly (190, 400, 500, 600, 700, 800, 900, 1000, 1100, 1200, 1400, 1920, 2004, or 2102; Meyerink discloses multiple different embodiments have alternatively known slip clutch assemblies which read on the claim), 

wherein the slip clutch assembly permits manual movement of the louvers without imparting force to the drive motor (Meyerink: abstract; col 2, lines 17-34).  
Regarding claim 3, Meyerink discloses wherein the slip clutch assembly comprises: a first clutch plate comprising a first frictional surface; a second clutch plate comprising a second frictional surface, wherein the second frictional surface is positioned in contact with the first frictional surface such that rotation of the first clutch plate with respect to the second clutch plate requires a force greater than the frictional coefficient between the two clutch plates (Meyerink discloses multiple embodiments having clutch assemblies and the clutch assemblies each of portions that slip and slippage occurs when a force exceeds a coefficient of friction between surfaces; 402 slips relative to 406; 500 slips relative to 168; 602 slips relative to 168; 702 slips relative to 168; 902 slips relative to disks 904; 1112 slips relative to 1110; 1204 slips relative to 316; 1404 slips relative to 170; 1920 slips relative to 168; 2006 slips relative to 168).   
Regarding claim 4, Meyerink discloses an adjustment mechanism coupled to the first clutch plate, the adjustment mechanism operable to move the first clutch plate with respect to the second clutch plate to increase or decrease the friction between the first frictional surface and the second frictional surface (Figs 11-14: friction between 404 and 402 are selectively adjusted; Fig 16: friction between 600 and shaft 168 adjusted via screw 604; Fig 18: adjustment screw 708; Fig 19: adjustment via 816 and 812; Fig 20: adjustment via 912 and 908; adjustment member between 1204 and 316 of embodiments having 300 and 1200; Fig 23: adjuster 1208; Fig 27: adjuster of 1400; Fig 47 adjustable friction in 2102).
Regarding claim 5, Meyerink discloses wherein the frictional resistance between the first and second clutch plates is less than the frictional resistance of the drive motor (col 23, lines 9-28; col 26, lines 46-55; col 27 line 50-col 28 line 5; etc.; the frictional resistance between the 
Regarding claim 6, Meyerink discloses a gearing assembly (165) coupled between the drive motor and the slip clutch assembly, the gearing assembly comprising reduction gears such that rotation of an input of the gearing assembly results in a corresponding fractional rotation of an output of the gearing assembly.  
Regarding claim 9, Meyerink discloses an internal battery for providing power to the drive motor and internal circuitry of the shutter (184).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jao, as applied in claim 1 above, in further view of Buckwalter et al. (US 6,314,680), hereinafter referred to as Buckwalter.
Regarding claim 2, although Jao discloses that the louvers are pivotably attached to the frame (the louvers tilt), it is not specifically disclosed if they are pivotably attached with low friction bearings. However, Buckwalter discloses that it is known to provide low friction bushings (20) on pivotable slats attached to a frame in order to provide a bearing surface on which the 
Claim 18 is rejected under 35 U.S.C. 103F as being unpatentable over Jao, as applied in claim 1 above, in further view of Froerer et al. (US 2003/0159355), hereinafter referred to as Froerer.
Regarding claim 18, Jao discloses that a method for manual movement of a motorized and automated window shutter, comprising: providing a motorized and automated window shutter of claim 1, wherein a control and communication circuitry (communication module and remote) is operable to actuate the motor and to receive commands but fails to disclose that the method controls a plurality of motorized and automated window shutters such that each of the plurality of motorized and automated window shutters further comprises control and communication circuitry operable to actuate the motor and to communicate over a network to receive commands indicative of a desired operation of the respective shutter; manually moving a louver of at least one of the plurality of motorized and automated window shutters; and  Page 26 of 28Docket No. 5117.007 transmitting a command over the network to each of the plurality of window shutters, the command comprising a detected position of the manually moved louver. However, providing a network of window shutters that are controlled in such a manner is known, as taught by Forerer. Foerer discloses providing control and communication circuity over a network is known to control multiple window shutters and receive commands indicative of a desired operation of the respective shutter; manually moving a louver of at least one of the plurality of motorized and automated window shutters; and  Page 26 of 28Docket No. 5117.007 transmitting a command over the network to each of the plurality of window shutters, the command comprising a detected position of the manually .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerink, as applied in claim 1 above, in further view of Buckwalter.
Regarding claim 2, although Meyerink discloses that the louvers are pivotably attached to the frame (the louvers rotate), it is not specifically disclosed if they are pivotably attached with low friction bearings. However, Buckwalter discloses that it is known to provide low friction bushings (20) on pivotable slats attached to a frame in order to provide a bearing surface on which the pivotable louvers are supported. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide Meyerink with low friction bearings in order to improve the pivotable support of the louvers.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerink applied in claim 1 above, in further view of Froerer.
Regarding claim 18, Meyerink discloses that a method for manual movement of a motorized and automated window shutter, comprising: providing a motorized and automated window shutter of claim 1, wherein a control and communication circuitry (communication module and remote) is operable to actuate the motor and to receive commands but fails to disclose that the method controls a plurality of motorized and automated window shutters such that each of the plurality of motorized and automated window shutters further comprises control and communication circuitry operable to actuate the motor and to communicate over a network to receive commands indicative of a desired operation of the respective shutter; manually moving a louver of at least one of the plurality of motorized and automated window shutters; .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu (US 11,047,168) - discloses a shutter with a clutch so that it can be operated both manually and via a motor
Nien et al. (US 2008/0000157) - discloses a shutter with a clutch so that it can be operated both manually and via a motor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634